             Case 1:18-cr-10043-FDS Document 101 Filed 12/18/19 Page 1 of 4


                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                               )
UNITED STATES OF AMERICA                       )
                                               )
        v.                                     )      Criminal No. 1:18-cr-10043-FDS
                                               )
AUSTIN WILKERSON,                              )
                                               )
        Defendant.                             )
                                               )

                     GOVERNMENT=S SENTENCING MEMORANDUM

        On December 14, 2018, the defendant Austin Wilkerson waived indictment and pled

guilty to an Information charging him with three counts of distribution of a controlled substance

in violation of 21 U.S.C. § 841. Sentencing is scheduled for December 19, 2019. Due to his

performance the U.S. Probation Department’s Repair, Invest, Succeed, Emerge (“RISE”)

program, and for the reasons stated below and to be discussed further in Court, the government

requests a sentence of 3 years of probation.

        I.       BACKGROUND OF THE CASE

         The facts of the case have been detailed in the December 13, 2019 Presentence

Investigation Report (“PSR”), and the government fully adopts those facts. PSR ¶¶8 – 27. To

summarize, on multiple occasions in 2017, Mr. Wilkerson distributed crack cocaine to one of the

residents living at the Veterans Affairs Medical Center (“VAMC”) in New Bedford,

Massachusetts. The resident then further distributed the narcotics to other residents living at the

facility. Id.

        In addition to the facts outlined in the PSR, the government states Mr. Wilkerson was

arrested along with three other men in a U.S. Department of Veterans Affairs Office of Inspector

General investigation into drug distribution at the VA Hospital in New Bedford. One of the

defendants, Mendol Wicks, a former employee of the VAMC was also accepted into the RISE
         Case 1:18-cr-10043-FDS Document 101 Filed 12/18/19 Page 2 of 4


program, and after successful completion, received a sentence of three years probation. See U.S.

v. Wicks, 18-cr-10042-WGY. Another of the defendants, Michael Sexton, who lived at the

VAMC and was the individual the defendant sold crack to for further distribution, was likewise

accepted into the RISE program. After successful completionof the program, Mr. Sexton

received a sentence of time served and two years of supervised release. See U.S. v. Michael

Sexton, 18-cr-10045-DPW. The third defendant, Demone Coleman, was arrested in Maine on

separate drug trafficking charges, and his Massachusetts case was transferred to the District of

Maine for federal prosecution pursuant to Rule 20 of the Federal Rules of Criminal Procedure.

See U.S. v. Demone Coleman, 18-cr-12-JAW.

       II.     ADVISORY SENTENCING GUIDELINES

       The government adopts the sentencing guidelines analysis applied by the PSR, which

found that Mr. Wilkerson is responsible for approximately 5.87 grams of cocaine base. PSR ¶34.

Mr. Wilkerson’s base offense level is 16, and he receives a three-level decrease for acceptance of

responsibility. Id. at ¶¶41-42.

       Mr. Wilkerson’s Criminal History Category is II. Id. at ¶¶55 – 56. At a total offense

level of 13 and a Criminal History Category of II, Mr. Wilkerson’s Guidelines Sentencing Range

(“GSR”) is 15 – 21 months of imprisonment.

       III.    THE GOVERNMENT’S RECOMMENDATION

       Based on Mr. Wilkerson’s performance in the RISE program and the transformation he

has made in his life, the U.S. Attorney’s Office believes Mr. Wilkerson has earned a non-

committed sentence. In terms of Mr. Wilkerson’s eligibility for a term of probation, the PSR

states that under the United States Sentencing Guidelines (“USSG”), he is ineligible. Id. at p. 30.

Pursuant to USSG § 5B1.1, application note 2, when a defendant’s GSR is in Zones C or D of

the Sentencing Table, the defendant is not be eligible for a sentence of probation. Mr.


                                                 2
           Case 1:18-cr-10043-FDS Document 101 Filed 12/18/19 Page 3 of 4


Wilkerson’s GSR falls into Zone D. However, pursuant to 18 U.S.C. § 3561(c)(1), a defendant

who has been found guilty of an offense may be sentenced to a term of probation unless: i) the

offense is a Class A or B felony; ii) it is not prohibited by statute, or iii) the defendant is

sentenced at the same time to a term of imprisonment for a similar offense. None of these

exclusions apply to Mr. Wilkerson. As such, Mr. Wilkerson, is statutorily eligible for a term of

probation, however it would be a below guideline sentence.

        Mr. Wilkerson’s performance in the RISE program has been described by Deputy Chief

U.S. Probation Officer Brian McDonald in a separate submission to the Court and need not be

repeated here. The government intends to more fully inform the Court of its reasons during

sentencing. In short, the U.S. Attorney’s Office is a strong proponent of the RISE program and

believes in the transformative impact it can have on defendants. When a defendant takes

advantage of the opportunities the RISE program provides, this office gives that fact significant

weight when determining an appropriate sentence recommendation. In this case, based on the

summary provided by PO McDonald, Mr. Wilkerson took full advantage of the opportunity he

was given, has transformed his life, and perhaps most importantly – become a positive influence

in his children’s lives. The U.S. Attorney’s Office believes he should be rewarded for this.

        Furthermore, a sentence of three years probation will allow the U.S. Probation

Department the ability to continue to monitor Mr. Wilkerson and ensure his continued positive

progression. The U.S. Attorney’s Office respects the turnaround Mr. Wilkerson has made in his

life, strongly believes he has earned a non-committed sentence, and anticipates his continued

success.

        For these reasons and the reasons to be discussed at sentencing, the government

respectfully requests the Court impose the following sentence:

               3 years of probation with the standard conditions and any additional conditions as
                recommended by the U.S. Probation Department or the Court;

                                                   3
         Case 1:18-cr-10043-FDS Document 101 Filed 12/18/19 Page 4 of 4


              no fine; and
              a mandatory $300 special assessment.


                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                              By:     /s/ Timothy E. Moran
                                                      Timothy E. Moran
Date: December 18, 2019                               Assistant U.S. Attorney




                                 CERTIFICATE OF SERVICE

       I, Timothy Moran, hereby certify that the foregoing was filed through the Electronic
Court Filing system and will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing.

Date: December 18, 2019                               /s/ Timothy E. Moran
                                                      Assistant United States Attorney




                                                 4
